Citation Nr: 0412008	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-20 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had pre-war service from September 22, 1941 to 
December 7, 1941; was in beleaguered status from December 8, 
1941 to April 9, 1942; was a prisoner of war (POW) from April 
10, 1942 to December 26, 1942; had recognized guerrilla 
service from November 1, 1944 to November 12, 1945; and 
service in the regular Philippine Army from November 13, 1945 
to June 30, 1946.  He died on June [redacted], 1994.  The appellant 
is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that new and material evidence had not been received to 
reopen the previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  In March 
2004, the Board wrote to the appellant in an attempt to 
clarify her representation.  She did not respond.

REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA's 
duty to notify and assist was significantly expanded in the 
following areas.  First, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; about the 
information and evidence that VA will seek to provide; about 
the information and evidence the claimant is expected to 
provide; and to request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  

The appellant has not been provided full and appropriate 
notice pursuant to the VCAA.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management  Center (AMC) 
in Washington, D.C. for the following actions:

1.  Provide the appellant appropriate 
notice under the VCAA.  Such notice 
should (1) inform her about the 
information and evidence not of record 
that is necessary to substantiate the 
claim, i.e., whether new and material 
evidence has been presented to reopen a 
claim for service connection for the 
cause of the veteran's death; (2) inform 
her about the information and evidence 
that VA will seek to obtain on her 
behalf; (3) inform her about the 
information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.  

2.  The RO should then review the claims 
folder and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required by the VCAA.  If further action 
is required, undertake it before further 
claim adjudication.

3.  Thereafter, the RO must readjudicate 
the appellant's claim with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
Remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative, if 
any, should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



